Citation Nr: 1511140	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral foot disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain a February 2015 written brief presentation submitted by the Veteran's representative, as well as VA treatment records dated from May 2009 to June 2014 and a June 2014 VA spine examination report.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his service in the United States Navy Reserve; to obtain outstanding VA treatment records and Social Security Administration (SSA) records; to obtain a VA medical opinion for the issue of service connection for a lumbar spine disorder; and for the AOJ to initially review additional evidence submitted by the Veteran.

On the October 2009 VA Form 21-526 (Application for Compensation and/or Pension Benefits), the Veteran indicated that he served on active duty from November 1986 to October 1989, but did not list any reserve service.  Subsequently, he noted in the February 2010 notice of disagreement (NOD), August 2010 VA Form 9 (Appeal to the Board), and August 2010 VA Form 21-4138 (Statement in Support of the Claim) that he had reserve service since July 1992.  The Veteran's period of active duty from November 1986 to October 1989 has been verified; however, his subsequent reserve service has not been verified, to include the dates when he would have been on active duty, ACDUTRA and INACDUTRA.  Therefore, a remand is needed to secure his service personnel records and to verify such dates.

In addition, on the October 2009 VA Form 21-526 and VA Form 21-4142 (Authorization and Consent to Release Information to VA), the Veteran indicated that he received treatment from the VA Knoxville Outpatient Clinic (OPC) as early as January 1987.  However, it does not appear that the RO attempted to obtain such records.  Moreover, a June 2014 rating decision notes that the evidence of record includes the Veteran's SSA records received in May 2014.  Although the Veteran submitted a copy of a favorable SSA decision, the claims file does not include the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain any outstanding VA treatment records and SSA records.

With regard to the issue of service connection for a lumbar spine disorder, the Veteran was afforded a VA examination in June 2014.  The examiner noted review of the claims file and conducted a physical examination of the Veteran's lumbar spine; however, he did not provide a medical opinion addressing whether the Veteran has a current disability related to his military service.  Therefore, the Board finds that a medical opinion is needed.

Lastly, since the claims on appeal were certified to the Board in September 2011, additional pertinent evidence have been submitted and associated with the claims file without a waiver of the RO's initial consideration.  Such evidence includes the Veteran's submission of his February 2014 SSA award letter and June 2012 private treatment records, which were associated with the physical claims file.  The Virtual VA electronic claims file also contains VA treatment records dated from May 2009 to April 2014 and the June 2014 VA examination report.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Naval Reserve Personnel Center, the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant, including records from his service in the United States Navy Reserve. 

The AOJ should request verification of the dates for each period of active duty, active duty for training, and inactive duty for training.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his a lumbar spine disorder, a bilateral foot disorder, a heart disorder, and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, including any records dated from the VA Knoxville OPC from January 1987 to June 2014.

3.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the June 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current lumbar spine disorder.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current lumbar spine that is related to his military service, to include the back pain noted in April 1987.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with his other service connection claims.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence obtained or submitted since the statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


